COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH 



NO. 2-04-260-CV

FLAGS USA, L.L.C.	APPELLANT





V.



STEVE SYMONDS  	APPELLEE



----------

FROM 96TH DISTRICT COURT OF TARRANT COUNTY

----------

MEMORANDUM
 
OPINION
(footnote: 1) 
AND JUDGMENT

----------

On April 25, 2005, we notified appellant that its brief had not been filed as required by rule 
38.6(a).  
See
 Tex. R. App. P. 38.6(a).  We stated we would dismiss the appeal for want of prosecution unless appellant or any party desiring to continue this appeal filed with the court within ten days a response showing grounds for continuing the appeal.  We have not received any response.

Because appellant’s brief has not been filed, we dismiss the appeal for want of prosecution.  
See
 T
EX
. R. A
PP
. P. 38.8(a), 42.3(b).

Appellant shall pay all costs of this 
appeal, for which let execution issue.



PER CURIAM 		





PANEL D:	CAYCE, C.J.; LIVINGSTON and DAUPHINOT, JJ. 



DELIVERED: May 26, 2005

FOOTNOTES
1:See 
Tex. R. App. P. 47.4.